                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

ELIZABETH SCHULTZ,

                           Plaintiff,                         OPINION AND ORDER
      v.
                                                                   17-cv-622-wmc
COUNTY OF CHIPPEWA,
BRIAN KELLEY, and
PHILLIP MONTWILL,

                           Defendants.


      In its motion in limine opinion, the court precluded plaintiff from seeking

pecuniary damages under an exception to the requirement that an individual

demonstrate actual or constructive discharge before recovering back or front pay for

the period after leaving employment. As part of that decision, the court observed that

having argued the similarities between how Schultz performed the Operator II - Truck

Driver position and the duties of the Operator IV - Lab/Timekeeper for purposes of

liability, she would not be allowed to claim the “entirely different career” exception for

post-employment pay in the damages phase of trial. (MIL Op. (dkt. #78) 8-10.)

      Following this opinion, plaintiff moved to “clarify” whether that decision applied

only to plaintiff’s claim for backpay under Title VII or if it applied also to her claim

under § 1983. (Mot. Clarify (dkt. #79) 1.) The court granted that motion, explaining

that the MIL order was “intended to deny a claim to damages based on lost salary post-

resignation under both Title VII and § 1983,” but permitted plaintiff to seek

reconsideration as to the latter. (Apr. 1, 2019 Order (dkt. #80).) In doing so, the
court noted that it was “unaware of any legal basis” to distinguish the availability of

backpay under Title VII and § 1983. (Id.)

      Accepting this invitation, plaintiff has now moved for reconsideration, arguing

that her “claim under 42 U.S.C. § 1983 is entirely independent of Title VII or any

limitations on statutory remedies under Title VII.” (Mot. Recons. Br. (dkt. #82) 4.)

She further points out that Hertzberg is limited to cases arising under Title VII. (Id. at

2-4.) While correct, that does not get plaintiff very far since Hertzberg only recognized

that other circuits had “crafted a narrow exception” to the general rule that in a failure-

to-promote case a plaintiff must remain at her job to seek post-employment pay.

Hertzberg v. SRAM Corp., 261 F.3d 651, 656, 660 n.8 (7th Cir. 2001); see also Odima v.

Westin Tucson Hotel, 53 F.3d 1484, 1495 (9th Cir. 1995) (“An employee who has been

discriminatorily denied an opportunity for a promotion ordinarily may not collect

backpay ‘for periods beyond that employee’s voluntary resignation unless the employee

demonstrates that she was constructively discharged by the employer.’ That doctrine

does not apply, however, when the employee ‘was preparing to enter an entirely

different career’ with the same employer.” (quoting Thorne v. City of El Segundo, 802

F.2d 1131, 1134 (9th Cir. 1986))) (cited by Hertzberg, 261 F.3d at 660 n.8). Plus,

Hertzberg did not even apply that narrow exception in the Title VII case before it

because the plaintiff had not raised a failure-to-promote claim. Hertzberg, 261 F.3d at

660 n.8.

      At most, distinguishing Hertzberg from a § 1983 claim, only gets plaintiff back to


                                            2
square one, searching for an exception to the non-controversial, general proposition

that -- absent a constructive discharge -- an employee cannot claim lost wages for a job

he or she walked away from voluntarily. As noted previously, no other court within

the Seventh Circuit has even considered applying an exception for failure-to-promote

plaintiffs “preparing to enter an entirely different career with the same employer” under

Title VII or § 1983 (MIL Op. (dkt. #78) 8-9), much less a broader exception. The

reason should be obvious: As a general proposition, a failure-to-promote plaintiff is

expected to remain on the job while seeking redress; if someone resigned from a job

when not promoted, he or she should not have a claim for compensation unless the

conditions of employment had become intolerable, which the court already found not

to be the case here.

      While § 1983 and Title VII reach different (though sometimes overlapping)

defendants, they address the same injury in the employment discrimination context.

See Terry v. Gary Cmty. Sch. Corp., 910 F.3d 1000, 1006 (7th Cir. 2018) (“We evaluate

employment discrimination claims brought under § 1983 with the same standards we

use in employment discrimination claims brought under Title VII.” (citation omitted)).

Accordingly, plaintiff has provided no basis, nor can the court discern any reason to

treat lost earnings claims differently under Title VII and § 1983, and certainly no

reason to broaden the Hertzberg-recognized exception under § 1983 to allow an award




                                           3
of back or front pay for any period after plaintiff chose to quit her job. 1



                                          ORDER

       IT IS ORDERED that: plaintiff’s motion for reconsideration (dkt. #81) is

DENIED.

       Entered this 18th day of April, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




1
  The representation by plaintiff’s counsel’s that he was unable to locate Seventh Circuit
authority prohibiting an employee who voluntarily resigns from claiming backpay in a failure to
promote case under § 1983 is hardly dispositive. (Mot. Recons. Br. (dkt. #82) 4.) If anything,
the absence of case law either way suggests no one has even attempted to press such a claim.
                                              4
